HOFFMAN, Judge,
concurring:
Although I agree with Judge Cavanaugh’s conclusion, that the appellate standard of review in parental termination cases is whether the lower court has abused its discretion, and with his result, I write separately to clarify a misunderstanding shared by members of the bar and bench alike — the distinction between appellate scope of review and standard of review. Scope of review, as well-stated by Judge Cavanaugh, relates “to the appellate court’s duty to ensure that the trial court has satisfactorily fulfilled the requirements of examining all evidentiary resources, conducting a full hearing and setting forth its decision in a full discursive opinion.” (Opinion by CAVANAUGH, J. at 491). A broad scope of review, therefore, requires that the appellate court conduct a comprehensive review of the record formulated in and the decision formulated by, the lower court. In other words, in reviewing a termination of parental rights order, our Court must consider all of the evidence before the lower court as well as the lower court’s findings of fact and conclusions of law. This does not mean, however, that we must employ an equally broad *502standard, of review. Standard of review refers to an appellate court’s ability, or rather the limits on its ability, to modify or reverse the action taken by the lower court. An abuse of discretion standard, therefore, requires that unless upon a broad, comprehensive review of the entire record we find that the lower court has abused its discretion, we may not alter the lower court’s decision. Accordingly, I take issue with Judge Cercone’s assertion that a broad scope of review is necessarily incompatible with a more narrow standard of review.
I wish also to consider one further matter addressed by my colleagues. At first glance, it may appear that employing an abuse of discretion standard of review in parental termination cases is inconsistent with the broader standard of review employed in child custody cases. See In re Donna W. and Edward W., 325 Pa.Superior Ct. 39, 472 A.2d 635 (1984). However, in termination decisions, unlike custody cases, the trial court is guided by certain benchmarks in formulating its decision. These guidelines provide inherent protection that, coupled with an abuse of discretion review by the appellate court, well ensures all litigants’ rights. For instance, as a result of Santosky v. Kramer, 455 U.S. 745, 102 S.Ct. 1388, 71 L.Ed.2d 599 (1982), the evidentiary burden of proof in termination cases is one of (dear and convincing evidence, the highest burden imposed in civil cases. The trial court must therefore be well-convinced that this strict burden has been met before terminating a natural parent’s rights. In contrast, although in custody cases the burden of proof is entirely dependent upon the parties to the dispute, namely, parent, third-party or state, the burden is never as stringent as the clear and convincing standard imposed in parental termination cases. See In re Custody of Hernandez, 249 Pa.Superior Ct. 274, 376 A.2d 648 (1977). In addition, the Adoption Act, 23 Pa.C.S.A. § 2301 et seq., Act of October 15, 1980, P.S. 934, No. 163, § 1, effective January 1, 1981, provides trial judges with a compulsory structure through which a termination decision must be made. See, e.g., 23 Pa.C.S.A. § 2511 *503(Grounds for involuntary termination). No such act exists in the child custody area to lend a similar consistency to trial court decisions.
I am therefore unpersuaded that the standard of review in custody and termination cases must be identical. The two categories of cases involve different parties, evidentiary burdens and judicial leeway. In acknowledging that our standard of review in termination cases has always been one of “competent evidence” or “abuse of discretion”, we are not affording parents facing possible termination of their natural rights less protection than that afforded parents facing potential adverse custody orders. The “built-in” protections in termination proceedings ensure that end.